 In the Matter of SERVICEPRODUCTSCORPORATIONandUNITED ELEC-TRICAL,RADIO&MACHINEWORKERS OF AMERICA,LOCAL No. 1003,C.11. O.Case No. B-3152.-Decided December 6, 19,411Jurisdiction:metal products manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalto accord union recognition until certified by the Board; existing wage-increase contract with independent committee representing employees notdesiring to participate in the election, no bar to ; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees, excluding clerical and supervisory employees ; stipulation as to.Mr. Carl Wilde,of Indianapolis, Ind., for the Company.Mr. Fred Gardner,of Indianapolis, Ind., for the Union.Mr. Robert R. Hendricks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEJOn August 5, 1941, United Electrical, Radio & Machine Workersof America, Local No. 1003, C. I. 0., herein called the Union, filedwith the Regional Director for the Eleventh Region (Indianapolis,.Indiana) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Service Prod-uctsCorporation, Indianapolis, Indiana, herein called the Com-pany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On October 1, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to, provide for an appropriate hearingupon due notice.On October 10, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and the,37 N. L. R. B., No. 61.374 = SERVICE-PRODUCTS' CORPORATION375Union and upon a committee representing an "association" of, em=ployees of the Company.'Pursuant 'to notice, a,hearing was heldon October 14; 1941; at 'Indianapolis, Indiana, -before Arthur" R.Donovan, the 'Trial.'Examiner duly designated by the Chief TrialExaminer. , The Company and the Union were represented and par-ticipated in the hearing. ' Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was: afforded all parties.During the course of the hear-ing, the Trial Examiner made various rulings with respect to theadmission' of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial' errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is engaged in' the prodilction of metal fans (fortrucks, tractors, and other industrial purposes), autographic registers,and metal stampings at its plant in Indianapolis, Indiana.Approx-imately 75 per cent of the raw materials used by the Company isobtained from without the State of Indiana.Approximately 95per cent of its finished products is shipped outside of the State ofIndiana.The Company admits that it is engaged in commercewithin the meaning of the Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalNo. 1003, is a labor organization affiliated with the C. I. O. It ad-mits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 22, 1941, the Company and a three-man committee 3 pur-porting to represent the employees of the Company, entered into anagreement providing for an increase in pay, effective May 29, 1941,and continuing until December 31,'1941,of 5 cents per hour-for"allemployees in the factorywhowork on an hourly'It was disclosed at the hearing that the "association"of employees has no name,constitution,bylaws, or officers and that its members neither pay dues nor conductregular meetingsFrom time to time the "association" has nominated and elected com-mittees to represent the employees in bargaining with the Company concerning wagematters'All three members of the present committee of the "association"appeared at-the hearing and testified that the "association"didnotwish to intervene.The"association"took no further part in this proceeding'The usual5-divnotice of hearing was waived by the Company and the Union'This was a committee of the "association'discussed above.See footnote 1,supra. 376DECISIONS 'OF NATIONAL'LABOR-'RELATIONS BOARDbasis."The agreement further provided' that any, alteration' ofits terms by either party, subsequent to its expiration- date,'-hadto be preceded ' by 60 days' notice.On August 4, 1941, the Unionrequested 'that the, Company recognize it as the bargaining agent -forits employees. 'The Company informed the Union of its wage-in--crease agreement with the committee and refused to recognize theUnion until such time as it had been certified by the Board.The agreement made between the Company and the committee pro-vides for nothing other than the increase, as above noted, in the hourlyrate of pay.It does not purport to be an agreement wherein theCompany contracts to recognize the committee, or the ^"association,"as the exclusive bargaining representative of the Company's em-ployees.Moreover, as previously' noted, all three members of thepresent committee of the "association" appeared at the hearing andtestified that the "association" of employees whom they representeddid not wish to intervene "against the C. I. 0." in any election whichmight be ordered by the Board.Under the circumstances, we findthat the 'agreement constitutes no bar to a present determination ofrepresentatives.A statement made by the Trial Examiner during the course of thehearing indicates that the Union represents a substantial number ofemployees in the unit alleged to be appropriate.4We find that a question has arisen concerning the representation ofemployees of the Company.IV.TIIE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free,flow of commerce.V.THE APPROPRIATE UNITThe' Company and the Union stipulated at the hearing, and wefind, that all production and maintenance employees, excluding cleri-cal and supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining.We further find that said unit will4 The Trial Examiner's statement shows that the Union presented 70 authorization-for-representation cards ; that 66 of said cards bore the apparently genuine signatures ofpersons whose names appeared on the pay roll of the Company for the week endingSeptember 18, 1941 ; that all the cards, excepting one which was dated in March 1941,bore dates subsequent to June 1, 1941 , that the pay roll of the Company for the weekending September 18, 1941, listed 117 employees in the unit alleged as appropriate SERVICE PRODUCTS CORPORATION377insure to:`employees of 'the Company "the full benefit of their right toself-organization and to collective bargaining and otherwise will effec-tuate the policies of the Act.I ,I . "VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of -an election by `secretballot.We shall direct that -the employees of the Company eligibleto vote in the election shall be those in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the 'above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Service Products Corporation, Indianapolis,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees of the Company, ex-cluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the;Boardto ascertain representatives for the purposes of collective bargainingwithServiceProductsCorporation, Indianapolis, Indiana, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Eleventh Region, acting in this matter as agent for the Na-tional `Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all production and maintenanceemployees of Service Products Corporation, Indianapolis, Indiana,who were employed during the pay-roll period immediately preceding 378DECISIONS -OF NATIONAL LABOR: RELATIONS BOARDthe-date of this Direction, including employees, who did = not workduring such'pay-roll period because they were ill or on-'vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding clerical and supervisory, employees andthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedElectrical,Radio & ,Machine Workers of America, Local No. 1003,C. I. 0., for the purposes of collective- bargaining.